Exhibit 10.1

CONFIDENTIAL

November 28, 2017

Melinta Therapeutics, Inc.

300 George Street

Suite 301

New Haven, Connecticut 06511

Attention: Paul Estrem, Chief Financial Officer

 

  Re: Project Grouper Commitment Letter

     Senior Secured Credit Facility, Equity Investment and Warrants

Ladies and Gentlemen:

You have advised the investment funds managed by Deerfield Management Company,
L.P. (“Deerfield”) that are signatories hereto (the “Deerfield Funds”) (“we”,
“us” or the “Commitment Party”) that Melinta Therapeutics, Inc. (the “Borrower”
or “you” or “your”) seeks financing to (a) fund the purchase price for the
proposed acquisition (the “Acquisition”) of the assets (the “Acquired Assets”)
of The Medicines Company (the “Seller Parent”) and its subsidiaries (such
subsidiaries, collectively with the Parent, the “Seller”) specified in the
Purchase and Sale Agreement, dated as of the date hereof, by and between the
Borrower and the Seller Parent (the “Acquisition Agreement”), (b) pay fees,
costs and expenses in connection with the Transactions (as defined below), (c)
refinance the existing indebtedness of the Borrower under the Loan and Security
Agreement dated as of May 2, 2017 (the “Oberland LSA”), as amended, among the
Borrower, the lenders party thereto and Suchard SA LLC (the “Refinancing”) and
(d) finance ongoing working capital requirements and other general corporate
purposes, all as more fully described in the Summary of Terms and Conditions
attached hereto as Annex A (the “Term Sheet Summary”). This Commitment Letter
(as defined below) describes the general terms and conditions under which
(a) the Commitment Party is willing to provide (i) up to an amount (such amount,
the “Closing Date Loan Amount”) equal to (A) $190 million minus (B) the amount
of the Equity Investment, of senior secured loans for the Acquisition (the
“Closing Date Loans”) and (ii) up to $50 million in a senior secured delayed
draw term loan facility (the “Delayed Draw Term Loan Facility”, and together
with the Closing Date Loans, the “Loan Facility”) and (b) (i) the Borrower will
issue to the Commitment Party, on the Closing Date, warrants (the “Warrants”) to
purchase a number of shares of the common stock of the Borrower (“Common Stock”)
equal to 38.5% of the principal amount of the Closing Date Loans, divided by
$15.00, subject to appropriate adjustment to reflect any Stock Event (as defined
in the Term Sheet Summary) that occurs between the date hereof and the date of
issuance of the Warrants and (ii) the Borrower will issue and sell to the
Commitment Party a number of shares of Common Stock (the “Shares”) equal to
9.985% of the number of shares of Common Stock outstanding immediately following
the Acquisition (including the Shares) for a purchase price of $13.50, subject
to appropriate adjustment to reflect any Stock Event that occurs between the
date hereof and the date the Shares are issued to the Commitment Party (the
“Equity Investment,” and together with the Loan Facility and the Warrants, the
“Facilities”).

As used herein, the term “Transactions” means, collectively, the Acquisition,
the making of the Closing Date Loans, the providing of the Delayed Draw Term
Loan Facility, the issuance of the Warrants on the Closing Date, the Equity
Investment, the Refinancing and the payment of fees, costs and expenses in
connection with each of the foregoing. This letter, including the Term Sheet
Summary, Schedule 1 and the Conditions Annex I attached hereto and thereto (and
Exhibit A attached thereto) (such Annex I and Exhibit A, the “Conditions
Annex”), is herein referred to as the “Commitment Letter.” The date on which the
Facilities are closed are referred to as the “Closing Date,” which shall be the
date on which all conditions under the Commitment Letter are satisfied (or
waived in writing by the Commitment Party in its sole discretion). Capitalized
terms used herein without definition shall have the meaning ascribed to such
terms in the Term Sheet Summary or the Conditions Annex.



--------------------------------------------------------------------------------

1. Commitment. Upon the terms and subject only to the conditions set forth in
Section 2 of this Commitment Letter and in the Conditions Annex, the Commitment
Party is pleased to advise you of its commitment to provide 100% of the Closing
Date Loans (the “Commitment”).

2. Conditions to Commitment. The Commitment and undertakings of the Commitment
Party hereunder are subject solely to the satisfaction of the conditions
precedent set forth in (A) this Section 2 of this Commitment Letter and (B) the
Conditions Annex. Subject to the satisfaction of the conditions set forth in
this Section 2 of this Commitment Letter and the Conditions Annex, (a) the only
representations relating to the Acquired Assets, the Borrower and its
subsidiaries, the Seller Parent and its subsidiaries and the respective
businesses of the Borrower, the Seller Parent and their respective subsidiaries
the accuracy of which shall be a condition to the Commitment Party providing the
Loan Facility on the Closing Date shall be (i) such of the representations made
by the Seller and/or their affiliates with respect to the Seller, its
affiliates, the Acquired Assets or the related business, financials or entities
in the Acquisition Agreement as are material to the interests of the Commitment
Party, the Agent and the Lenders, but only to the extent that you or your
affiliates have the right (taking into account any applicable cure provisions)
to terminate your or their obligations under the Acquisition Agreement or
otherwise decline or refuse to close or consummate the Acquisition as a result
of a breach (or failure to be accurate, true or correct) of any such
representations in the Acquisition Agreement (the representations in this
clause (i), the “Specified Acquisition Agreement Representations”) and (ii) the
Specified Representations (as defined below) and (b) the terms of the Facilities
Documentation (as defined below) shall be in a form such that they do not impair
the availability of the Closing Date Loans on the Closing Date if the conditions
set forth in this Section 2 of this Commitment Letter and the Conditions Annex
are satisfied (it being understood and agreed that to the extent any security
interest in any Collateral (as defined in the Term Sheet Summary) (other than
security interests that may be perfected by (x) the filing of a financing
statement under the Uniform Commercial Code, (y) the making of a federal
intellectual property filings with the United States Patent and Trademark Office
and the United States Copyright Office and (z) the delivery of certificates, if
applicable, evidencing the equity securities of the Loan Parties (other than the
Borrower) and any other material subsidiary of the Borrower required to be
pledged pursuant to the Term Sheet Summary and the Facilities Documentation) is
not or cannot be perfected on the Closing Date after your use of commercially
reasonable efforts to do so, then the perfection of such security interests
shall not constitute a condition precedent to the availability of the Closing
Date Loans on the Closing Date, but instead shall be required to be perfected
after the Closing Date pursuant to arrangements and timing to be mutually agreed
by the Agent and the Borrower acting reasonably (but not to exceed 60 days after
the Closing Date, unless extended by the Agent in its sole discretion)). For
purposes hereof, “Specified Representations” means the representations and
warranties relating to corporate existence of the Borrower, the Guarantors and
their subsidiaries; good standing of the Borrower and the Guarantors in their
jurisdictions of organization; power and authority, due authorization, execution
and delivery, legality, validity and enforceability, in each case, relating to
the Borrower and the Guarantors entering into and performance of the Facilities
Documentation; no conflicts with or consents needed under the Borrower’s or the
Guarantors’ organizational documents or the Acquisition Agreement in connection
with the execution, delivery and performance by the Borrower and the Guarantors
under the Facilities Documentation; solvency as of the Closing Date (after
giving effect to the Transactions) of the Borrower, the Guarantors and their
subsidiaries on a consolidated basis (in form and scope substantially consistent
with the solvency certificate to be delivered in accordance with the Conditions
Annex); use of proceeds consistent with this Commitment Letter; no investment
company (and no regulation under the Investment Company Act); no applicability
of Federal Power Act, Interstate Commerce Act and state public utilities codes;
the PATRIOT Act; OFAC; FCPA; compliance with anti-terrorism laws, anti-money
laundering laws and anti-corruption laws; Federal Reserve margin regulations;
the status of the Loan

 

2



--------------------------------------------------------------------------------

Facility as senior debt; governmental and third party approvals relating to the
Facilities Documentation and the transactions contemplated thereby (not
including the Acquisition); creation, validity, priority and, subject to the
parenthetical in the immediately preceding sentence, perfection of security
interests in the Collateral; capitalization of the Borrower; reservation of
authorized Common Stock for issuance upon exercise of the Warrants; that the
shares of Common Stock issued in the Equity Investment or issuable upon exercise
of the Warrants will be duly authorized, validly issued, fully paid and
nonassessable upon issuance; and that the issuance of such shares of Common
Stock, the Warrants and the shares issuable upon exercise of the Warrants will
not be subject to preemptive rights or result in anti-dilution adjustments to
any outstanding securities. The provisions of this Section 2 are collectively
referred to as the “Certain Funds Provision”.

3. Clear Market; Other Covenants; Exclusivity. Without the prior written consent
of the Commitment Party, at all times prior to the termination of this letter
(or, to the extent the termination of this letter is due to Section 10(b)(i),
until immediately after the funding of the Closing Date Loans), the Borrower and
its subsidiaries (not including, for the avoidance of doubt, the Seller) shall
not, directly or indirectly, (a) create, incur, assume, guarantee, permit to
exist or be liable with respect to any indebtedness or issue any equity
securities or warrants, other than (i) the Facilities, (ii) the Revolving
Facility, subject to the terms of the Term Sheet Summary and the effectiveness
of the Intercreditor Agreement, (iii) (A) the issuance of (A) equity securities
in any equity financing consummated concurrently with the Acquisition on the
Closing Date on no more favorable terms to the investors therein than those
provided under the Facilities Documentation (B) up to $50 million of Common
Stock to the Seller (“Seller Equity”) in connection with the consummation of the
Acquisition at 90% of the volume weighted average price for the 10 day trading
day period immediately prior to the consummation of the Acquisition and (C) up
to $10 million of Common Stock for a purchase price per share equal to ninety
percent (90%) of the volume weighted average price for the ten (10) trading day
period ending three (3) trading days prior to Closing (clause (iii), “Permitted
Equity Issuances”) and (iv) indebtedness that will be paid off on the Closing
Date (clauses (i) – (iv), the “Permitted Debt and Equity Issuances”), (b) sell,
transfer, lease, license, make distributions of or otherwise dispose of any of
the assets or property of the Borrower or any of its subsidiaries (or enter into
any agreement to do so), other than in the ordinary course of business,
(c) encumber, grant or otherwise convey any liens or security interests on any
assets or property (or enter into any agreement to do so, other than the
Facilities Documentation) of the Borrower or any of its subsidiaries, other than
Permitted Liens (as defined below), (d) make any dividends or distributions to
any person or entity (or enter into any agreement to do so) in respect of its
equity securities (other than dividends or distributions paid in common stock
and reimbursement of reasonable and customary shareholder expenses), (e) make
any loans to, or investments in, or acquire any assets or equity of, any person
or entity (or enter into any agreement to do so), other than (i) the
Acquisition, (ii) investments in money market funds, US treasury obligations,
demand deposit accounts and other cash equivalents in the ordinary course of
business, (iii) investments received in connection with the bankruptcy or
reorganization of customers or suppliers, (iv) travel advances to employees,
officers and directors in the ordinary course of business in an aggregate amount
not to exceed $25,000, (v) non-cash loans to employees, officers and directors
to finance the acquisition of stock in the Borrower pursuant to compensation
arrangements, (vi) existing joint ventures and existing strategic alliances in
the ordinary course of business, (vii) non-speculative hedging arrangements and
(viii) additional investments in the ordinary course of business in an aggregate
amount not to exceed $600,000, (f) merge with, consolidate with or into,
dissolve or liquidate into or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any person or entity (or enter into any agreement to do so), (g) enter into any
transactions with affiliates that are not at arm’s length and on market terms
(or enter into any agreement to do so), other than reimbursement of reasonable
and customary shareholder expenses, (h) file for protection under the United
States Bankruptcy Code or any similar federal, state or foreign law for the
protection of debtors or be a party as a debtor to any proceeding related
thereto or take any action to effectuate any of the foregoing in this
clause (h), (i) other

 

3



--------------------------------------------------------------------------------

than in a manner not materially adverse to the Commitment Party, the Agent, the
Lenders and their affiliates, amend any of its or their organizational
documents, (j) engage in any line of business materially different from those
lines of business carried on by it on the date of this letter (or enter into any
agreement to do so), (k) take any action that would reasonably be expected to
result in the delisting or suspension of the Common Stock from the NASDAQ Global
Market; (l) fail to file any reports on Form 10-Q or 10-K prior to the date such
filings are required to be made under applicable law and regulations (giving
effect to any legally permitted extension or grace period associated therewith)
and in accordance with applicable law and regulations, it being agreed that a
subsequent amendment of any such filing shall not constitute a breach of this
provision so long as the initial filing was otherwise properly filed in
accordance with applicable law and regulations prior to such date (giving effect
to any legally permitted extension or grace period associated therewith) and any
such subsequent amendment was filed in accordance with applicable law and
regulations prior to the date such amendment is required to be made under
applicable law and regulations; or (m) grant registration rights to any person
(other than the Commitment Party, the Lenders and their respective affiliates or
in connection with any Permitted Equity Issuances or the issuance of the Seller
Equity) in respect of its equity or debt securities. The Borrower shall
(i) promptly upon knowledge or notice thereof (and, in any event, within one
business day thereof), notify Mark Wood and Kristopher Ring at Katten Muchin
Rosenman LLP at mark.wood@kattenlaw.com and kristopher.ring@kattenlaw.com, as
counsel to the Commitment Party (but, for the avoidance of doubt, not the
Commitment Party itself), of any breaches or defaults under the Acquisition
Documents (including, without limitation, providing copies of any documentation
evidencing or claiming such a breach or default) and (ii) promptly upon
execution or receipt thereof (and, in any event, within one business day
thereof), deliver copies to Mark Wood and Kristopher Ring at Katten Muchin
Rosenman LLP at mark.wood@kattenlaw.com and kristopher.ring@kattenlaw.com, as
counsel to the Commitment Party (but, for the avoidance of doubt, not the
Commitment Party itself) of any amendments, restatements, supplements,
modification, changes, consents or waivers to the Acquisition Documents.

“Permitted Liens” means (a) liens for taxes that are not yet due and payable or
that are being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established in accordance with GAAP, (b) liens of
carriers, warehousemen, mechanics, repairmen and materialmen and other like
liens arising in the ordinary course of business for sums not yet due and
payable or that are being contested in good faith by appropriate proceedings and
for which appropriate reserves have been established in accordance with GAAP,
none of which are, individually or in the aggregate, material to the business of
the Borrower and its subsidiaries (the “Business”), (c) restrictions under any
leases, subleases and similar agreements with respect to leased real property,
none of which, individually or in the aggregate, materially interferes with the
ordinary conduct of the Business as a whole, (d) pledges and deposits made in
the ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations,
(e) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business,
(f) liens securing the Oberland LSA that will be released on the Closing Date,
(g) liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due, (h) liens on insurance proceeds securing the payment of
financed insurance premiums that are promptly paid on or before the date they
become due (provided, that such liens extend only to such insurance proceeds and
not to any other property or assets) in the ordinary course of business,
(i) statutory and common law rights of set-off and other similar rights as to
deposits of cash and securities in favor of banks, other depository institutions
and brokerage firms, (j) precautionary liens filed in respect of operating
leases, (k) liens on property subject to capital leases securing such capital
leases in an aggregate amount not to exceed $50,000 at any time outstanding and
(l) restrictions on transfer under applicable securities laws.

 

4



--------------------------------------------------------------------------------

This letter constitutes a legally binding agreement by you to work exclusively
with the Commitment Party for obtaining debt or equity for purposes of
consummating (or attempting to consummate) the Acquisition. You shall (and you
shall cause your affiliates to) ensure that at all times prior to the
termination of this letter (or after such termination of this letter if caused
by the breach of the Borrower or its affiliates of the terms, covenants or
provisions of this Commitment Letter), you and your affiliates shall not enter
into, arrange, place, or propose any commercial bank or other credit facilities
or other types of debt or issue any equity securities or warrants in connection
with the Acquisition, other than the Permitted Debt and Equity Issuances;
provided, that, the obligations under this paragraph shall terminate if the
Commitment Party fails to confirm in writing, within ten (10) business days of a
written request by the Borrower to the Commitment Party (with detailed
instructions included in such request for how the Commitment Party may respond
to the Borrower by email address, phone number, fax number and mailing address
included therein), that the Commitment Party intends to comply with the
Commitment upon the satisfaction of the conditions precedent set forth in
Section 2 of the Commitment Letter and the Conditions Annex and has not
determined, to its knowledge as of the date of its response, that such
conditions precedent are not capable of being satisfied; provided further that
the Borrower shall only have the right to make any such request once during any
sixty (60) day period (with the delivery of any such request to the Commitment
Party commencing the first day of such sixty (60) day period) and any additional
requests made during such sixty (60) day period shall be null and void and the
provisions in the immediately preceding proviso in this sentence shall not
apply, or be enforceable against the Commitment Party, in such instance.

4. Information; No MNPI. You represent, warrant and covenant that all written
information and written data (other than forward-looking or projected
information and information of a general economic or general industry nature;
provided that, for the avoidance of doubt, any projections or other
forward-looking information that includes any material non-public information
has not been shared with the Commitment Party, the Agent, the Lenders or any of
their affiliates) concerning the Borrower, the Guarantors, their affiliates and
the Acquired Assets and the Transactions that has been or will be made available
to the Agent, the Commitment Party, any of the Lenders or any of their
affiliates by you, your affiliates or your or their representatives, including
in the Borrower’s filings with the SEC (as defined below) (the “Information”),
when taken as a whole (after giving effect to all supplements and updates
thereto through the date furnished), (x) is, and in the case of Information made
available after the date hereof, will be, complete and correct in all material
respects and (y) does not, and in the case of Information made available after
the date hereof, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
materially misleading. Solely as they relate to matters with respect to the
Acquired Assets and the Seller, the foregoing representations, warranties and
covenants are made to the best of your knowledge. We will be entitled to use and
rely upon, without responsibility to verify independently, the Information. You
agree that if at any time prior to the closing of the Facilities, any of the
representations, warranties or covenants in this Section 4 would be incorrect in
any material respect if the Information were being furnished, and such
representations, warranties or covenants were being made, at such time, then you
will (i) with respect to Information relating to the Borrower, the Guarantors or
their affiliates, promptly supplement the Information, and (ii) with respect to
Information relating to the Acquired Assets and the Seller, use commercially
reasonable efforts to promptly supplement the Information, as the case may be,
so that such representations, warranties and covenants will be true, correct and
complete in all material respects under those circumstances. The accuracy of the
foregoing representations in this Section 4, whether or not cured, shall not be
a condition precedent to the Commitment unless the inaccuracy results in a
condition in Section 2 of this Commitment Letter or in the Conditions Annex
otherwise not having been satisfied.

 

5



--------------------------------------------------------------------------------

At or prior to 9:30 a.m. (New York City time) on the third (3rd) business day
following the date of this Commitment Letter, the Borrower shall file a current
report on Form 8-K (the “Announcing Form 8-K”) with the Securities and Exchange
Commission (the “SEC”) describing the terms of the transactions (including,
without limitation, the Transactions) contemplated by this Commitment Letter and
by the Acquisition Agreement and disclosing any other material non-public
information (in the context of United States of America federal securities laws)
provided or made available to the Commitment Party, the Agent, the Lender, any
of their affiliates or any of their officers, directors, employees, attorneys,
advisors, representatives or agents (all such persons and entities,
collectively, the “Applicable Persons”) by the Borrower or any of its
subsidiaries or affiliates (not including, for the purpose of this paragraph,
the Seller or any of its subsidiaries or affiliates) or any of its or their
respective officers, directors, employees, attorneys, representatives or agents
prior to the filing of the Announcing Form 8-K. The Announcing Form 8-K shall
include as exhibits thereto this Commitment Letter (including the annexes
hereto) and the Acquisition Agreement. The Borrower represents and warrants to
the Commitment Party, the Agent, the Lenders and each other Applicable Person
that, from and after the filing of the Announcing Form 8-K, no Applicable Person
shall be (or shall be deemed to be) in possession of any material non-public
information regarding the Borrower, any of its subsidiaries or affiliates, the
Acquisition, the Transactions, the Acquired Assets or the Seller received from
the Borrower or any of its subsidiaries or affiliates (not including, for the
purpose of this paragraph, the Seller or any of its subsidiaries or affiliates)
or any of its or their respective officers, directors, employees, attorneys,
advisors, representatives or agents. Notwithstanding any affirmative disclosure
obligations of the Borrower pursuant to the terms of this Commitment Letter, the
Borrower shall not, and shall cause each of its subsidiaries and affiliates (not
including, for the purpose of this paragraph, the Seller or any of its
subsidiaries or affiliates) and its and each of their respective officers,
directors, employees, attorneys, advisors, representatives and agents to not,
provide any of the Applicable Person with any material non-public information
regarding the Borrower, any of its subsidiaries or affiliates, the Acquisition,
the Transactions, the Acquired Assets or Seller from and after the filing of the
Announcing Form 8-K with the SEC without the express prior written consent of
the Commitment Party, it being acknowledged and agreed that any such consent
given prior to the date hereof shall be ineffective from and after the date of
the Announcing Form 8-K. The Borrower hereby acknowledges and agrees that no
Applicable Party shall have any duty of trust or confidence with respect to any
material non-public information provided to any Applicable Party in breach of,
or otherwise possessed by any Applicable Party as a result of a breach of, any
of the foregoing covenants. Notwithstanding anything to the contrary contained
herein, in the event of a breach of any of the foregoing covenants, in addition
to any other remedies available at law or in equity, the Commitment Party and
its affiliates shall have the right to make a public disclosure, in the form of
a press release, public advertisement or otherwise, of the applicable material
non-public information without the prior approval by the Borrower or any other
person or entity.

5. Indemnification. You agree to indemnify and hold harmless the Agent, the
Commitment Party, the Lenders, their affiliates and the principals, directors,
officers, employees, representatives, agents, accountants, attorneys and third
party advisors of each of them (each, an “Indemnified Party”) from and against
any and all actions, suits, losses, claims, damages, penalties, liabilities and
expenses of any kind or nature (including legal expenses), joint or several, to
which such Indemnified Party may become subject or that may be incurred or
asserted or awarded against such Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation, dispute or proceeding or
preparation of a defense in connection therewith, in each case, regardless of
whether such Indemnified Party is a party thereto (and regardless of whether
such matter is initiated by a third party, you, a Guarantor, your subsidiaries,
the Acquired Assets, the Seller or any of your or their respective affiliates))
(a) any matters contemplated by this Commitment Letter, the Facilities
Documentation, the Transactions or any transactions contemplated hereby or
thereby (including, without limitation, the execution, delivery and performance
of this Commitment Letter and the Facilities Documentation and the closing of
the Transactions) or (b) the use or the contemplated use of the proceeds of the
Loan Facilities, and will reimburse each Indemnified Party for all reasonable
and documented out-of-pocket expenses (including reasonable and documented
attorneys’ fees, expenses and charges (but limited, in the case of legal fees
and expenses, to the reasonable and documented out-of-pocket fees,

 

6



--------------------------------------------------------------------------------

disbursements and other charges of one counsel to all Indemnified Parties (taken
as a whole), one local counsel in each relevant jurisdiction and one regulatory
counsel to all such Indemnified Parties, taken as a whole, and in the event of a
conflict of interest, one additional counsel (and, if necessary, one regulatory
counsel and one local counsel in each relevant jurisdiction) to each group of
similarly situated affected Indemnified Parties)) actually incurred in
connection with any of the foregoing; provided that no Indemnified Party will
have any right to indemnification for any of the foregoing to the extent that
the same is found by a final, non-appealable judgment of a court of competent
jurisdiction resulting directly and primarily from such Indemnified Party’s
(A) own bad faith, gross negligence or willful misconduct or (B) material breach
of its funding obligations to the Borrower under this Commitment Letter at a
time when neither you nor your affiliates have breached your obligations in this
Commitment Letter in any material respect or (C) a dispute solely among
Indemnified Parties (other than a dispute involving any Commitment Party solely
in its capacity as the Agent or any other similar role in connection with this
Commitment Letter, the Facilities, the Transactions or any related transactions
contemplated hereby or thereby or any use or intended use of the proceeds of the
Facilities) not arising out of any act or omission on the part of you or your
affiliates. In the case of an investigation, litigation or proceeding to which
the indemnity in the immediately preceding sentence applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by you, your equity holders, affiliates or creditors or an
Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
Neither you nor any Indemnified Party will be liable for any indirect,
consequential, special or punitive damages in connection with this Commitment
Letter, the Facilities Documentation or any other element of the Transactions.
You shall not, without the prior written consent of each Indemnified Party
affected thereby, settle any threatened or pending claim or action that would
give rise to the right of any Indemnified Party to claim indemnification
hereunder unless such settlement (x) includes a full and unconditional release
of all liabilities arising out of such claim or action against such Indemnified
Party, (y) does not include any statement as to or an admission of fault,
culpability or failure to act by or on behalf of such Indemnified Party and
(z) requires no action on the part of the Indemnified Party other than its
consent.

6. Expenses. Regardless of whether the Facilities close or the Closing Date
occurs, you agree to pay to the Agent, the Commitment Party, the Lenders and
their affiliates all reasonable and documented fees and expenses (including, but
not limited to, all reasonable and documented costs and out-of-pocket expenses
of one (1) legal counsel and, to the extent necessary, one (1) local counsel in
each relevant jurisdiction and one (1) regulatory counsel if reasonably required
for all of the Agent, the Commitment Party, the Lenders and their affiliates)
incurred by them in connection with this Commitment Letter, the Facilities, the
Transactions and the Facilities Documentation (including, without limitation,
the preparation, negotiation, execution and delivery of this Commitment Letter
and the Facilities Documentation and any costs, expenses and legal fees incurred
prior to, on and after the date hereof); provided that the maximum amount of
such legal costs incurred prior to the Closing Date in connection with the
Facilities Documentation by the Agent, the Commitment Party and the Lenders that
is required to be paid by the Borrower is $500,000. Such amounts in this
Section 6 shall be due and payable on the Closing Date or otherwise (either
before or after the Closing Date) prior to the 30th day after demand is made
therefor by the Agent, the Commitment Party, the Lender or any of their
affiliates.

7. Fees. As consideration for the Commitment and agreements of the Commitment
Party hereunder, you agree to pay, or you agree to cause to be paid, the fees
described in the fee portions of the Term Sheet Summary on the terms and subject
to the conditions set forth therein.

8. Confidentiality. Subject to the second paragraph of Section 4, the Commitment
Party shall treat all written information received from the Borrower regarding
the Seller or the Acquired Assets that is marked (or is disclosed as being)
“confidential” in a confidential manner (the “Seller Confidential Information”);
provided, however, that nothing herein shall prevent the Commitment Party from
disclosing

 

7



--------------------------------------------------------------------------------

any such Seller Confidential Information (a) subject to the final proviso of
this sentence, to the Agent, any Lender, any assignee or participant or
prospective Lender or participant (in each case, other than any known direct
competitor of the Borrower or the Seller), (b) to the extent compelled by legal
process in, or reasonably necessary to, the defense of such legal, judicial or
administrative proceeding, in any legal, judicial or administrative proceeding
or otherwise as required by applicable law, rule or regulation (in which case
the Commitment Party shall, to the extent permitted by law, rule, regulation or
proceed, use commercially reasonable efforts to (i) inform you promptly thereof
and (ii) ensure that any such Seller Confidential Information so disclosed is
accorded confidential treatment), (c) upon the request or demand of any
governmental, regulatory or self-regulatory authority having jurisdiction over
the Commitment Party or its affiliates (in which case the Commitment Party shall
except with respect to any audit or examination conducted by bank accountants or
any governmental, regulatory or self-regulatory authority exercising examination
or regulatory authority, to the extent permitted by law, rule or regulation, use
commercially reasonable efforts to (i) notify you promptly thereof and
(ii) ensure that any such Seller Confidential Information so disclosed is
accorded confidential treatment), (d) to its affiliates and its and its
affiliates” directors, officers, employees, accountants, attorneys, other
professional advisors, agents and representatives who have been advised of their
obligation to maintain the confidentiality of the Seller Confidential
Information for the purpose of evaluating, negotiating or entering into the
Facilities and the other Transactions, (e) to the extent any such Seller
Confidential Information becomes publicly available other than by reason of
disclosure by the Commitment Party, its affiliates or its or their respective
directors, officers, employees, accountants, attorneys or other professional
advisors in material breach of this Section 8, or is independently developed by
the Commitment Party, its affiliates or its or their respective directors,
officers, employees, accountants, attorneys, other professional advisors, agents
or representatives without the use of any confidential information involving
Seller Confidential Information, (f) to the extent applicable and reasonably
necessary or advisable, for purposes of establishing a “due diligence” defense
and (g) to the extent any such Seller Confidential Information becomes available
to the Commitment Party, its affiliates or its or their respective directors,
officers, employees, accountants, attorneys, other professional advisors, agents
or representatives from a source which is not known by the Commitment Party to
be subject to any contractual or fiduciary confidentiality obligation owing to
the Seller with respect to the Seller Confidential Information. The provisions
of this paragraph shall automatically terminate on the date that is two years
following the date of this Commitment Letter unless earlier superseded by the
relevant Facilities Documentation.

9. Other Services.

(a) Nothing contained herein shall limit or preclude the Commitment Party, the
Agent, any Lender or any of their affiliates from carrying on any business with,
providing banking or other financial or equity services to, or from
participating in any capacity, including as an equity investor, in any party
whatsoever, including, without limitation, any competitor, supplier or customer
of you, the Seller or any of your or its affiliates, or any other party, person
or entity that may have interests different than or adverse to such parties,
persons or entities. The Borrower (i) acknowledges and consents to the
Commitment Party, the Agent, the Lenders or any of their affiliates providing
any Seller Bridge Financing or any other loans or commitments to the Seller and
(ii) acknowledges and agrees that the providing thereof does not constitute a
breach of this Commitment Letter or any Facilities Documentation. The Borrower
agrees that the Commitment Party, the Agent and the Lenders have no obligation
to inform the Borrower of any Seller Bridge Financing or any other loans or
commitments provided to the Seller from time to time.

(b) In connection with all aspects of the Transactions, you acknowledge and
agree that: (i) the Facilities and any related services contemplated in this
Commitment Letter constitute an arm’s-length commercial transaction between you,
on the one hand, and the Commitment Party, the Agent and the Lenders, on the
other hand, and you are capable of evaluating and understanding and understand
and accept the terms, risks and conditions of the Transactions, (ii) in
connection with the process leading to the

 

8



--------------------------------------------------------------------------------

Transactions, the Commitment Party, the Agent and the Lenders are and have been
acting solely as a principal and not as a financial advisor, agent or fiduciary,
for you or any of your management, affiliates, equity holders, directors,
officers, employees, creditors or any other party, person or entity, (iii) none
of the Commitment Party, the Agent, any Lender or any of their affiliates has
assumed or will assume an advisory, agency or fiduciary responsibility in your
or your affiliates’ favor with respect to any of the Transactions or the process
leading thereto (irrespective of whether the Commitment Party, the Agent, the
Lenders or any of their affiliates have advised or are currently advising you or
your affiliates on other matters) and none of the Commitment Party, the Agent
the Lenders or their affiliates have any obligation to you or your affiliates
with respect to the Transactions except the Commitment solely of the Commitment
Party based on the terms, and subject to the conditions and covenants, set forth
in the this Commitment Letter, (iv) the Commitment Party, the Agent, the Lenders
and their affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates and none
of the Commitment Party, the Agent, any Lender or any of their affiliates shall
have any obligation to disclose any of such interests, and (v) none of the
Commitment Party, the Agent, the Lenders or any of their affiliates have
provided any legal, accounting, regulatory or tax advice with respect to any of
the Transactions and you have consulted your own legal, accounting, regulatory
and tax advisors to the extent you have deemed appropriate. The Borrower waives
and releases, to the fullest extent permitted by law, any claims that it may
have against Deerfield, the Deerfield Funds, the Commitment Party, the Agent,
the Lenders and their respective affiliates with respect to any breach of
fiduciary duty or alleged breach of fiduciary duty as a consequence of this
Commitment Letter and the Facilities Documentation.

10. Acceptance/Expiration of Commitment.

(a) This Commitment Letter and the Commitment of the Commitment Party set forth
herein shall automatically terminate at 11:59 p.m. (New York Time) on
November 30, 2017 (the “Acceptance Deadline”), without further action or notice
unless signed counterparts of this Commitment Letter (and all components
thereof) shall have been fully delivered by electronic mail to the Commitment
Party by such time to the attention of Jonathan Leff at jleff@deerfield.com.

(b) If this Commitment Letter is accepted by you as provided above, the
Commitment and the undertakings of the Commitment Party set forth herein will
automatically terminate without further action or notice upon the earliest to
occur of (i) the funding of the Closing Date Loans, (ii) the consummation of any
portion of the Acquisition (with or, unless a court of competent jurisdiction
has found by a final, non-appealable judgment that the Commitment Party has
materially breached its funding obligations under this Commitment Letter at a
time when neither you nor your affiliates have breached your obligations under
this Commitment Letter in any material respect, without the use of any of the
Closing Date Loans or the other Facilities), (iii) the termination of the
Acquisition Agreement and (iv) 11:59 p.m. (New York time) on May 28, 2018.

(c) Each of the parties hereto agrees that this Commitment Letter, if accepted
by the Borrower prior to the Acceptance Deadline as provided above, is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein (including an agreement to negotiate in good faith the
Facilities Documentation by the parties in a manner consistent with this
Commitment Letter), it being acknowledged and agreed by the parties that the
Commitment and the funding of the Closing Date Loans is subject to the
conditions set forth in Section 2 of this Commitment Letter and the Conditions
Annex.

 

9



--------------------------------------------------------------------------------

11. Survival. The Sections and provisions of this Commitment Letter and the Term
Sheet Summary relating to Clear Market, Other Covenants, Exclusivity,
Indemnification, Expenses, Confidentiality, Other Services, Survival and
Governing Law and “Capital Commitment Fee” shall survive any termination or
expiration of this Commitment Letter; provided that your obligations under this
Commitment Letter (other than your obligations with respect to the sections of
this Commitment Letter relating to Clear Market, Other Covenants,
Confidentiality, Other Services, Survival and Governing Law) shall be superseded
by the provisions of the Facilities Documentation upon the initial funding
thereunder.

12. Governing Law; Jury Trial Waiver. THIS COMMITMENT LETTER AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED HERETO OR THERETO (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF OR THEREOF), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF; PROVIDED,
HOWEVER, THAT (A) THE INTERPRETATION OF THE DEFINITION OF “MATERIAL ADVERSE
EFFECT” (AND WHETHER OR NOT A “MATERIAL ADVERSE EFFECT” HAS OCCURRED), (B) THE
DETERMINATION OF THE ACCURACY OF ANY SPECIFIED ACQUISITION AGREEMENT
REPRESENTATIONS AND WHETHER AS A RESULT OF ANY INACCURACY, UNTRUTHFULNESS OR
INCORRECTNESS OF ANY SPECIFIED ACQUISITION AGREEMENT REPRESENTATION THERE HAS
BEEN A FAILURE OF A CONDITION PRECEDENT TO YOUR OBLIGATION TO CONSUMMATE THE
ACQUISITION OR SUCH FAILURE GIVES YOU THE RIGHT TO TERMINATE YOUR OBLIGATIONS
(OR TO DECLINE OR REFUSE TO CLOSE OR CONSUMMATE THE ACQUISITION) UNDER THE
ACQUISITION AGREEMENT AND (C) THE DETERMINATION OF WHETHER THE ACQUISITION HAS
BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT
SHALL, IN EACH CASE, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE. THE PARTIES HEREBY WAIVE ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR ACTION ARISING OUT OF THIS
COMMITMENT LETTER.

13. Venue and Submission to Jurisdiction. The parties hereto irrevocably consent
and agree that the Commercial Division, New York State Supreme Court and the
federal courts, in each case, sitting in the City of New York, borough of
Manhattan (and, in each case, the applicable state and federal appeals courts
sitting in the City of New York or, if not available or applicable, the State of
New York), shall have exclusive jurisdiction to hear and determine any claims or
disputes between or among any of the parties hereto pertaining to this
Commitment Letter, the Facilities, the Transactions, any other transaction
relating hereto or thereto, and any investigation, litigation, or proceeding in
connection with, related to or arising out of any such matters. The parties
hereto expressly and irrevocably submit and consent in advance to such
jurisdiction in any action or suit commenced in any such court, and hereby
irrevocably waive any objection, which each of the parties may have based upon
lack of personal jurisdiction, improper venue or inconvenient forum.

14. Patriot Act. The Commitment Party, the Agent and the Lenders hereby notify
you that pursuant to the requirements of the USA PATRIOT Act, Title III of Pub.
L. 107-56 (signed into law October 26, 2001) (the “PATRIOT Act”), the Commitment
Party, the Agent and each Lender may be required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes the name, address, tax identification number and other information
regarding the Borrower and each Guarantor that will allow the Commitment Party,
the Agent or such Lender to identify the Borrower and each Guarantor in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective as to the Commitment Party, the
Agent and each Lender.

 

10



--------------------------------------------------------------------------------

15. Miscellaneous. This Commitment Letter embodies the entire agreement among
the Commitment Party and you with respect to the specific matters set forth
above and supersede all prior agreements and understandings relating to the
subject matter hereof (including, without limitation, any prior proposal letter
or term sheet related to the Facilities or the Transactions). No person or
entity has been authorized by the Commitment Party to make any oral or written
statements inconsistent with this Commitment Letter. This Commitment Letter
shall not be assignable by you without the prior written consent of the
Commitment Party, and any purported assignment without such consent shall be
absolutely void ab initio. The Commitment of the Commitment Party may be
assigned to any of the other Deerfield Funds and any other Deerfield managed
investment funds and their affiliates and such persons and entities may become
“Lenders” or the “Agent” under the Facilities and a “Commitment Party”, “we” or
“us” under this Commitment Letter, in each case, without the consent of the
Borrower or any other person or entity. This Commitment Letter is not intended
to benefit or create any rights in favor of any person or entity other than the
parties hereto and other Deerfield Funds and Deerfield managed investment funds
and their affiliates that are assigned any portion of the Commitment and that
become a “Commitment Party”, “we” or “us” under this Commitment Letter and, with
respect to indemnification, each Indemnified Party. This Commitment Letter may
be executed in separate counterparts and delivery of an executed signature page
of this Commitment Letter by facsimile or electronic mail shall be effective as
delivery of manually executed counterpart hereof. This Commitment Letter (and
any components thereof) may only be amended, restated, modified or superseded by
an agreement in writing signed by you and the Commitment Party. The division of
this Commitment Letter into Sections and the use of headings and captions is for
convenience of reference only and shall not modify or affect the interpretation
or construction of this Commitment Letter or any of its provisions.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing a counterpart of this Commitment Letter and returning it
to the Commitment Party, together with the Term Sheet Summary and the Conditions
Annex (and the Exhibits) attached to it, by no later than the Acceptance
Deadline.

 

Sincerely, Commitment Party: DEERFIELD PRIVATE DESIGN FUND IV, L.P. By:
Deerfield Mgmt IV, L.P., General Partner By: J.E. Flynn Capital IV, LLC, General
Partner By:  

/s/ James E. Flynn

Name:   James E. Flynn Title:   President

 

Agreed to and accepted as of the date first

above written:

MELINTA THERAPEUTICS, INC. By:  

/s/ Paul Estrem

  Name: Paul Estrem   Title: Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

Capitalized Terms used herein without definition shall have the meanings
assigned to them in the commitment letter (such commitment letter, together with
the below-defined Term Sheet Summary, Schedule 1 and the Conditions Annex I
attached hereto and thereto (and Exhibit A attached thereto) (such Annex I and
Exhibit A, the “Conditions Annex”), the “Commitment Letter”) to which this
Summary of Terms and Conditions (this “Term Sheet Summary”) is attached, or if
not defined therein, in Annex I attached to this Term Sheet Summary.

Loan Facility Terms

 

Borrower    Melinta Therapeutics, Inc., a Delaware corporation (the “Borrower”)
Guarantors   

Each of the Borrower’s existing and future domestic subsidiaries other than
Excluded Foreign Subsidiaries (as defined below) (collectively the “Guarantors”)
(the Borrower and the Guarantors referred to herein as the “Loan Parties”)

 

“Excluded Foreign Subsidiary” means, for any taxable year of such foreign
subsidiary to which Section 956(a) of the Code (as defined below) applies with
respect to the domestic Loan Party of which such foreign subsidiary is a
subsidiary, any foreign subsidiary which is a controlled foreign corporation (as
defined in the Internal Revenue Code of 1986, as amended (the “Code”), and any
Treasury Regulations promulgated thereunder) that has not guaranteed or pledged
any of its assets to secure, or with respect to which there shall not have been
pledged two-thirds or more of the voting equity interests to secure, any
indebtedness (other than the Loan Facility) of a Loan Party. For the avoidance
of doubt, a foreign subsidiary shall not be (or, if it previously was, shall
cease to be) an Excluded Foreign Subsidiary from and after the effective date of
any change in law making Section 956 of the Code inapplicable to its domestic
parent.

Lenders    (a) Deerfield Private Design Fund IV, L.P. (“DPDF IV”) or any other
investment funds managed by Deerfield or any of their affiliates and (b) other
persons and entities reasonably acceptable to the Agent and the Borrower (the
persons and entities in clauses (a) and (b), together with its successors and
assigns, collectively, the “Lenders”). It is currently anticipated that DPDF IV
will be the sole Lender on the Closing Date. Agent    DPDF IV, as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Agent”). Closing Date Loans    Loans to be made
on the Closing Date in an amount equal to the Closing Date Loan Amount, upon
satisfaction of the conditions set forth in Section 2 in the Commitment Letter
and the Conditions Annex (the “Closing Date Loans”).



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

Delayed Draw Term Loan Facility   

A delayed draw term loan facility (the “DDTL Facility”) of up to $50 million,
under which loans (each, a “Delayed Draw Term Loan”, and together with the
Closing Date Loans, the “Loans”) will be made available to the Borrower after
(but not including) the Closing Date until (but not including) the second annual
anniversary of the Closing Date (the “DDTL Commitment Expiration Date”), subject
only to the following terms and conditions:

 

(i) conditioned upon (both immediately before and after giving effect to the
making of any such Delayed Draw Term Loan): (A) the Borrower achieving
annualized net sales of $75 million based upon the actual net sales amounts for
the first two fiscal quarters preceding the making of the first Delayed Draw
Term Loan (but reflecting net sales generated by the Acquired Assets on a pro
forma basis for any such fiscal quarter occurring prior to the Closing Date),
(B) pro forma compliance with the financial covenants, (C) compliance with use
of proceeds provisions of the Facilities Documentation, (D) truthfulness,
correctness and completeness of all representations and warranties in the
Facilities Documentation (including, without limitation, the solvency
representation), (E) delivery of a borrowing notice request in form and
substance satisfactory to the Agent and the Lenders, (F) no default or event of
default existing under the Facilities Documentation, (G) the Borrower providing
notice of any request for a Delayed Draw Term Loan to the Agent and the Lenders
at least fifteen (15) business days prior to the proposed funding date of such
Delayed Draw Term Loan pursuant to a borrowing notice that is in form reasonably
acceptable to the Agent and the Lenders and (H) such other conditions to be
agreed in the Facilities Documentation;

 

(ii) the DDTL Facility may be funded in up to 5 separate draws before the DDTL
Commitment Expiration Date;

 

(iii) the DDTL Facility will bear interest at 14.75% per annum, payable
quarterly in arrears in accordance with the terms set forth in clause (ii) of
the “Interest” section below, and otherwise similar to the payment of the
Closing Date Loans;

 

(iv) the minimum amount of any Delayed Draw Term Loan request shall be at least
$10 million;

 

(v) the maturity date of all Delayed Draw Term Loans will be sixth anniversary
of the date when the first Delayed Draw Term Loan is made under the DDTL
Facility (the “DDTL Maturity Date”);

 

- 14 -



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

  

(vi) amounts repaid on the DDTL Facility may not be reborrowed;

 

(vii) proceeds of the DDTL Facility shall be used for general corporate and
working capital purposes (including Permitted Acquisitions (as defined below))
and in compliance with the use of proceeds provisions in the Facility Agreement;
and

 

(viii) the other terms of the DDTL Facility shall be either (A) consistent with
the Closing Date Loans (taking into account the later maturity date for pushing
out the applicability of certain terms, such as, among other things, prepayment
premiums, amortization (measured from such first draw under the DDTL Facility),
upfront fees and other fees and collateral) or (B) as otherwise agreed.

Interest   

(i) On the Closing Date Loans, 11.75% per annum, payable quarterly in arrears.
The Borrower will have the right to make any interest payments on the Closing
Date Loans only in cash or freely tradable shares of Common Stock or in a
combination of cash and freely tradable shares of Common Stock (subject, in the
case of payment in shares of Common Stock, to price, quantity, 9.985% beneficial
ownership limitations and liquidity conditions set forth in the Facilities
Documentation).

 

(ii) On any Delayed Draw Term Loans, 14.75% per annum, payable quarterly in
arrears. The Borrower will have the right to make any interest payments on the
Delayed Draw Term Loans only in cash or freely tradable shares of Common Stock
or in a combination of cash and freely tradable shares of Common Stock (subject,
in the case of payment in shares of Common Stock, to price, quantity, 9.985%
beneficial ownership limitations and liquidity conditions set forth in the
Facilities Documentation).

Default Rate; Late Payment Fee    Additional interest of 2% upon the existence
of any event of default, which shall (a) for payment and bankruptcy events of
defaults, apply immediately and automatically and (b) for all other events
defaults, be exercisable at the sole election of the Agent or any Lender, which
election shall apply retroactively from the date such event of default first
occurred. With respect to any late payment of principal, interest or other
amounts, other than to the extent arising from an acceleration (except for an
acceleration due (completely or partially) to a payment event of default that is
not caused by an automatic acceleration from a bankruptcy event of default) or
bankruptcy, a 10% fee on such overdue amounts to be paid in cash.

 

- 15 -



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

Maturity Date and Amortization   

Any outstanding Closing Date Loans shall be repaid in cash on the sixth
anniversary date of the Closing Date. Any outstanding Delayed Draw Term Loans
shall be repaid in cash on the DDTL Maturity Date.

 

The aggregate principal amount of the Loans shall be repaid in cash in equal
monthly cash payments between the fourth anniversary and the sixth anniversary
of (i) in respect of Closing Date Loans, the Closing Date, and (ii) in respect
of any Delayed Draw Term Loans, the date that the first Delayed Draw Term Loan
is made under the DDTL Facility.

Use of Proceeds    The proceeds of (i) the Closing Date Loans will be used to
finance (a) the purchase price of the Acquisition, including the refinancing of
existing indebtedness (to the extent agreed to by the Lenders to be repaid with
the proceeds thereof), payment of fees, costs and expenses incurred in
connection with the consummation of the Acquisition and the Facilities and
(b) ongoing working capital requirements and other general corporate purposes
and (ii) the DDTL Facility will be used to finance general corporate and working
capital purposes; provided, however, that the amount of funds disbursed for the
aforementioned uses shall be pursuant to the conditions in the Facilities
Documentation (including, without limitation, those set forth in Section 2 of
the Commitment Letter and in the Conditions Annex and, with respect to the DDTL
Facility, those set forth in the “Delayed Draw Term Loan Facility” section above
in this Term Sheet Summary). Optional Prepayments   

The Loans may be prepaid, in whole or in part, in cash at the option of the
Borrower at any time upon three (3) business days’ notice subject to the payment
by the Borrower to the Lenders (based on their pro rata share of such Loans) of
(i) an exit fee equal to 2% of the amount of Loans paid, repaid or prepaid,
which shall be due and payable in cash upon each such repayment of the
applicable tranche of Loans, and (ii) the fees outlined below (any such fee, a
“Prepayment Fee”) to be paid in cash, if paid, repaid or prepaid:

 

(a) after (but not including) the third anniversary, and on or before the fourth
anniversary, of the Closing Date (with respect to the Closing Date Loans) or the
date that the first Delayed Draw Term Loan is made (with respect to the Delayed
Draw Term Loans), as applicable, upon cash payment of a premium equal to 75% of
the total annual interest payment amount on all principal of the applicable
Loans being paid, repaid or prepaid (without giving effect to the principal
payment, repayment or prepayment when calculating the 75%), which, by way of
example, (i) for the Closing Date Loans, the principal thereof that was
outstanding immediately prior to any such payment, repayment or prepayment would
be multiplied by 11.75% and then multiplied by 75% and (ii) for the Delayed Draw
Term Loans, the principal thereof that was outstanding immediately prior to any
such payment, repayment or prepayment would be multiplied by 14.75% and then
multiplied by 75%;

 

- 16 -



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

  

(b) after (but not including) the fourth anniversary, and on or before the fifth
anniversary, of the Closing Date (with respect to the Closing Date Loans) or the
date that the first Delayed Draw Term Loan is made (with respect to the Delayed
Draw Term Loans), as applicable, upon cash payment of a premium equal to 50% of
the total annual interest payment amount on all principal of the applicable
Loans being paid, repaid or prepaid (without giving effect to the principal
payment, repayment or prepayment when calculating the 50%); and

 

(c) after (but not including) the fifth anniversary of the Closing Date (with
respect to the Closing Date Loans) or the date that the first Delayed Draw Term
Loan is made (with respect to the Delayed Draw Term Loans), as applicable, upon
cash payment of a premium equal to 25% of the total annual interest payment
amount on all principal of the applicable Loans being paid, repaid or prepaid
(without giving effect to the principal payment, repayment or prepayment when
calculating the 75%).

 

For the avoidance of doubt, the principal amount of the Loans shall not be
permitted to be paid, repaid or prepaid on or prior to the third anniversary of
the Closing Date (with respect to the Closing Date Loans) or the date that the
first Delayed Draw Term Loan is made (with respect to the Delayed Draw Term
Loans).

 

All prepayments of the Loans shall be applied pro rata to the outstanding
principal balance of the Closing Date Loans and then the outstanding principal
balance of the Delayed Draw Term Loans, but within each such tranche of Loans,
any voluntary prepayments shall be applied as directed by the Borrower and any
acceleration payments shall be applied as determined by the Agent and the
Lenders in their sole discretion.

Yield Enhancement Fee    A yield enhancement fee shall be paid in cash by the
Borrower to the Lenders funding such Loans in the amount of 2% of the principal
amount of (i) the Closing Date Loans, which shall be due and payable in cash on
the Closing Date, and (ii) each Delayed Draw Term Loan, which shall be due and
payable in cash on the date such Delayed Draw Term Loan is made. Each such fee
shall be paid in cash directly to the funding Lenders based upon their pro rata
share of the principal amount of the Loan being funded. Upfront Fee    An
upfront fee shall be paid in cash by the Borrower to the Lenders funding such
Loans in the amount of 2% of the principal amount of (i) the Closing Date Loans,
which shall be due and payable in cash on the Closing Date, and (ii) each
Delayed Draw Term Loan, which shall be due and payable in cash on the date such
Delayed Draw Term Loan is made. Each such fee shall be paid in cash directly to
the funding Lenders based upon their pro rata share of the principal amount of
the Loan being funded.

 

- 17 -



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

Capital Commitment Fee    A fee in the amount of $3 million shall be paid in
cash by the Borrower to the Lenders on the date (the “Capital Commitment Fee
Payment Date”) that is the earlier of (x) the one year anniversary of the date
of the Commitment Letter and (y) the date that is 5 (five) business days
following the termination of the Acquisition Agreement, in each case solely to
the extent that the Closing Date has not occurred prior to such Capital
Commitment Fee Payment Date (other than to the extent the failure of the Closing
Date to have occurred by such Capital Commitment Fee Payment Date is found by a
final, non-appealable judgment of a court of competent jurisdiction to have
directly and primarily resulted from the Commitment Party failing to fund the
Closing Date Loans when (i) all of the conditions set forth in Section 2 of the
Commitment Letter and the Conditions Annex had been satisfied and (ii) the
Commitment Letter was still in full force and effect at such time). This Section
of this Term Sheet Summary shall survive the termination of the Commitment
Letter and the Borrower shall still be obligated to pay such amounts in such
instance. Availability   

The (i) Closing Date Loans shall be made on the Closing Date subject solely to
the conditions in Section 2 of the Commitment Letter and in the Conditions Annex
and (ii) the Delayed Draw Term Loans may be borrowed by the Borrower subject to
the terms and conditions set forth in this Term Sheet Summary, including the
“Delayed Draw Term Loan Facility” section above in this Term Sheet Summary.

 

Repayments and prepayments of the Loan Facility may not be reborrowed.

Collateral; Ranking    Subject to the Certain Funds Provision, the Facilities
(and all obligations thereunder) shall be secured by a first priority perfected
lien (subject to the immediately succeeding paragraph below) on all of the Loan
Parties’ tangible and intangible assets (the “Collateral”), subject to standard
exclusions and carve-outs. The Collateral shall include, among other assets, the
stock of each of the Borrower’s existing and future subsidiaries (or, in the
case of first tier Excluded Foreign Subsidiaries, 65% of the voting and 100% of
the non-voting equity interests), other than the extent such stock pledge is not
permitted by law or requires regulatory approval.

 

- 18 -



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

   While the Collateral shall be subjected to a first priority perfected lien of
the Agent (for the benefit of the Agent, the Lenders and the other secured
parties), the Borrower may enter into a revolving credit facility of up to
$20 million (the “Revolving Facility”) that may have lien priority over the
Facilities subject to entering into an intercreditor agreement that is
reasonably satisfactory to the Agent and the Lenders (the “Intercreditor
Agreement”); provided that, for the avoidance of doubt, (a) the Facilities shall
not be payment subordinated to the Revolving Facility and the Intercreditor
Agreement shall not include any payment subordination and (b) the Borrower and
its subsidiaries can only have one revolving credit facility combined and it
shall be the Revolving Facility and subject to the terms and conditions set
forth in the Commitment Letter and the Facilities Documentation. To the extent
any Revolving Facility is outstanding (or will be outstanding) on any such date
of determination, then the Intercreditor Agreement shall be part of the
Facilities Documentation. Representations and Warranties   

The representations and warranties included in the Facility Agreement will be
limited to the following (subject to materiality thresholds, baskets and other
exceptions and qualifications to be mutually agreed):

 

Compliance with, no violation of and effectiveness of, organizational documents;
no default or event of default; paying debts as they become due, solvency and no
dissolution, liquidation, etc.; no liens; valid existence, good standing and
foreign qualifications, power and authority; no governmental actions proceedings
or threats; absence of litigation, threats, injunctions, orders, investigations,
etc.; due authorization, execution and delivery; duly authorized, validly
issued, fully paid and non-assessable Shares and Warrant shares (upon exercise),
valid and binding obligations and enforceability; no conflict or creation of
liens with agreements, organizational documents, law or judgments, governmental
orders, etc.; no consent, authorizations or filings required (other than
shareholder approval only for purpose of NASDAQ requirement and other consents,
authorizations and filings obtained or made); compliance with law, regulations,
etc.; compliance with authorizations, licenses, permits, governmental orders,
etc. and validity and effectiveness thereof; real estate; ownership of property;
leases; intellectual property; no default or breach under agreements, etc.;
taxes; no exclusive rights agreements regarding services; governmental
compliance and authorizations; SEC filings, reportings, compliance, etc.;
financial condition and financial statements (including, without limitation,
with respect to acquired persons, entities and businesses and predecessors), and
reports; no material adverse effect; internal and disclosure controls; ERISA;
subsidiaries; share issuances, warrants, stockholder agreements and other stock
limitations, restrictions and compliance; delivery of correct and complete
organizational documents; use of proceeds; environmental and hazardous
materials; no investment company (and no regulation under the Investment Company
Act); no applicability of Federal Power Act, Interstate Commerce Act, state
public utilities codes or

 

- 19 -



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

   any other federal or state statute, etc. limiting its ability to incur debt,
pledge assets or perform obligations under the Facilities Documentation; labor
relations; jurisdiction or organization, legal name, organizational
identification number and location of chief executive office; deposit and other
accounts; accuracy of information; compliance with OFAC, money laundering,
Patriot Act and other anti-terrorism laws and anti-corruption laws;
capitalization of the Borrower; Shares, Warrants and Warrant shares are not
subject to preemptive rights and the issuance thereof will not result in any
anti-dilution adjustment of outstanding securities; reservation of authorized
Common Stock for issuance upon exercise of the Warrants; compliance with
Sarbanes-Oxley Act; no “shell company”; eligibility for registering the Shares
and Warrant shares for resale; no general solicitation of securities; no offers
or sales of securities requiring registration under Securities Act; registration
of the Common Stock; listing on NASDAQ, and no suspension of trading or
violation of stock market rules and regulations; clearance and eligibility of
the Common Stock through DTC, DWAC, DRS, etc.; inapplicability of anti-takeover
provisions in organizational documents and law and no “poison pill” adoption;
derivatives and short sales and purchases and hedging; Warrant acknowledgments
and representations; placement, broker and adviser commissions; Acquisition,
Acquisition Agreement and related documents and compliance therewith and receipt
of necessary consents and approvals with respect thereto; Revolving Facility and
documents and compliance related thereto and receipt of necessary consents and
approvals; collateral and lien creation, perfection actions and lien priority;
and healthcare. Affirmative Covenants   

The affirmative covenants included in the Facility Agreement will be limited to
the following (subject to materiality thresholds, baskets and other exceptions
and qualifications to be agreed):

 

Preservation of organizational existence and jurisdiction qualifications;
compliance with laws; licenses and permits; maintenance of property; insurance;
taxes (including calculation and allocation of original issue discount to debt,
warrants and equity provided in connection with the Facilities Documentation);
default and event of default notices; copies of documents, notices, defaults and
breaches under the Revolving Facility; notices of material events and events
regarding the Acquisition and related documents (and copies thereof); reports
sent to certain other investors and parties; financial statements and other
financial deliverables; notices and deliverables related to the Acquisition and
the Acquisition Agreement (including, without limitation, any breaches or
defaults under, and any amendments, restatements, changes, consents, waivers,
etc. to the

 

- 20 -



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

   Acquisition Agreement and other related documents (collectively, the
“Acquisition Documents”); the perfection certificates and compliance certificate
deliverables; GAAP compliance; compliance with SEC reporting requirements;
additional information requests; inspection of property and books and records;
truth and accuracy of representations, warranties and other information and
additional disclosures; control agreements on deposit and other accounts;
collateral deliverables and further assurances (including provision of
additional collateral and guaranties); real estate; ERISA; Form D filings;
exemptions or qualification under applicable laws for securities; “blue Sky” law
compliance and filings; active listing of Common Stock with NASDAQ; SEC filings
with respect to information on Facilities and Transactions; restrictions on
providing material non-public information to the Agent, the Lenders and their
affiliates; notices and acknowledgments related to securities; options and
convertible securities; public company covenants; anti-layering; royalty-related
covenants; obligation to reserve for issuance authorized and unissued shares of
Common Stock as shall be sufficient for the exercise of the Warrant in full;
healthcare; and any post-closing obligations (including, without limitation, any
that are required pursuant to the Certain Funds Provision). Negative Covenants
  

The negative covenants included in the Facility Agreement will be limited to the
following (subject to materiality thresholds, baskets and other exceptions and
qualifications to be agreed):

 

Limitations on: consolidations, mergers, dissolutions and liquidations;
formation or acquisition of subsidiaries; partnership, joint venture,
profit-sharing or royalty agreements with certain affiliates; management service
arrangements and management and related fees, expenses and indemnities;
dividends, distributions and restricted payments; liens; asset dispositions;
indebtedness; investments; issuances and sales of controlling or management
interests in equity of the Loan Parties or their subsidiaries (other than
permitted under the Warrants); transactions with affiliates; ERISA; nature and
line of business; amendments to organizational documents, Acquisition Documents,
Revolving Facility documents and other material documents; changes to accounting
and reporting practices and fiscal periods; changes to legal name, jurisdiction
of organization, chief executive office, entity structure and entity identity;
prepayments of indebtedness; negative pledge and restrictions on dividends and
distributions, asset sales, management fees and certain other actions;
noncompliance with OFAC, money laundering, Patriot Act and other anti-terrorism
laws and anti-corruption laws; sale leaseback, synthetic leases and similar
transactions; environmental violations and hazardous materials; investment
companies and registration under the Investment Company Act; Revolving Facility;
royalties; no material operations or revenue of Rib-X Therapeutics Limited; and
healthcare violations.

 

- 21 -



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

Permitted Acquisitions   

The Borrower will be permitted to make acquisitions with an aggregate purchase
price (including, without limitation, costs and expenses, deferred purchase
price and indebtedness assumed and/or incurred in connection therewith) not in
excess of $50,000,000 (excluding the purchase price of the Acquisition from such
capped amount) from and after the Closing Date, in each case, for all
acquisition targets organized in the United States of America or of assets which
are located in the United States of America; provided that all of the conditions
specified in the Credit Documentation have been fully satisfied, including,
without limitation the following:

 

(a) receipt of (i) material acquisition documents; provided that, on the
third (3rd) business day following the date of such acquisition documents, the
Borrower shall file a current report on Form 8-K with the SEC describing the
terms of the transactions contemplated by such acquisition documents and
disclosing any other material non-public information (in the context of United
States of America federal securities laws), and (ii) to the extent required in
the acquisition documents, all required consents and approvals;

 

(b) (i) granting to the Agent of a first priority perfected security interest in
all acquired assets to the extent required by the Facilities Documentation and
(ii) providing for any target entity to become a Loan Party under the Facilities
Documentation and having such target entity provide a first priority perfected
security interest in all of its tangible and intangible assets that are
Collateral;

 

(c) after giving effect to such acquisition and all other transactions
contemplated by the applicable acquisition documents, pro forma compliance with
the financial covenants;

 

(d) such acquisition is consensual (not “hostile”), and, if applicable, has been
approved by the acquisition target’s board of directors;

 

(e) EBITDA (to be mutually defined) of target will be accretive and target will
not have a negative impact on EBITDA; and

 

(f) at the time of, and after giving effect to, such acquisition and all other
transactions contemplated by the applicable acquisition documents, (i) all
representations and warranties in the Facilities Documentation and in the
applicable acquisition documents are true, correct and complete and (ii) no
breach, default or event of default has occurred under the Facilities Documents
or the applicable acquisition documents.

 

- 22 -



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

Financial Covenants   

The financial performance covenants included in the Facility Agreement will be
limited to the following, each with definitions to be agreed upon:

 

1.      minimum cash balance of $25 million; and

 

2.      minimum level of annual net sales per the following: $45 million for
2018; $75 million for 2019; and $100 million for 2020 and each year thereafter.

Events of Default   

The Facility Agreement will contain only the following events of default
(subject to materiality thresholds, grace periods, baskets and other exceptions
and qualifications to be agreed):

 

Failure to pay principal, interest or any other amount when due; failure to
comply with covenants in the Facilities Documentation; representations and
warranties incorrect or incomplete in any material respect when made or deemed
made (and no supplement thereof after the fact or later scheduling thereof shall
cure any such event of default); bankruptcy or insolvency; judgments, orders,
settlements, etc.; governmental authorizations related to Facilities
Documentation not given or withdrawn; actual or asserted invalidity or
impairment of any part of the Facilities Documentation (including the failure of
any lien to remain perfected and having the necessary priority) or impairment
thereof; cross-default to other indebtedness (including, without limitation, the
Revolving Facility); invalidity of intercreditor and subordination provisions;
ERISA; and change of ownership or control.

 

A transaction described in clause (i), (ii), (iii) or (iv) of the definition of
“Major Transaction” under the Warrant Terms, at the option of the holders of the
Warrants, shall cause a mandatory prepayment of the Loan Facility.

Expenses and Indemnification; Governing Law and Forum; and Miscellaneous    The
Facilities Documentation will include (a) customary expense reimbursement,
indemnification and other provisions as are usual and customary for facilities
of this kind; (b) a waiver of consequential and punitive damages and right to a
jury trial, (c) customary agency and set-off provisions, (d) New York governing
law, jurisdiction and venue, (e) secured party rights and remedies provisions
and (f) other customary miscellaneous provisions.

 

- 23 -



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

Vabomere Royalty    DPDF IV (or its designee) will receive annual cash payments
equal to (with definitions of the financial terms to be agreed upon): (i) $0 for
the first $75 million in Vabomere U.S. annual net sales and (ii) 3% on the
increment of Vabomere U.S. annual net sales between $75 million and
$500 million. Such payment right will have a term of 7 years regardless of
whether the Loan Facility is paid off and the Loan commitments thereunder are
terminated; provided that the 3% payment rate in clause (ii) in the sentence
above will reduce to 2% after the repayment in full in cash of the Loan Facility
and the termination of the Loan commitments thereunder. Counsel to Deerfield   
Katten Muchin Rosenman LLP

 

- 24 -



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

Warrant Terms

 

Issuer    Melinta Therapeutics, Inc. (“Borrower”) Investors    Deerfield Private
Design Fund IV, L.P. Warrant Strike    $16.50, subject to equitable and
proportionate adjustment to reflect any Stock Event (as defined below) that
becomes effective between the close of trading on the last trading day prior to
the signing of the Commitment Letter and the date of issuance of the Warrant.
The holder of the Warrant (the “Holder”) will be entitled to exercise the
Warrant for cash, by cashless exercise or through the reduction of principal
outstanding under the Closing Date Loans. Warrant Term    7 years Number of
Shares    A number of shares of the common stock of the Borrower (“Common
Stock”) equal to 38.5% of the principal amount of the Closing Date Loans divided
by $15.00, subject to equitable and proportionate adjustment to reflect any
Stock Event that becomes effective between the close of trading on the last
trading day prior to the signing of the Commitment Letter and the date of
issuance of the Warrant. No fractional shares shall be issued upon any exercise
of the Warrant. The number of shares of Common Stock issuable upon such exercise
shall be rounded down to the nearest whole number and the Holder shall receive
no consideration in lieu of fractional shares. Ownership Limits    The Warrant
will contain a provision restricting the exercise thereof to the extent that,
upon such exercise, the Holder (or any “group” of which the Holder is a member)
would beneficially own greater than 9.985% of the outstanding shares of Common
Stock (the “9.985% Cap”). No changes to the 9.985% Cap shall be made without the
prior written consent of Borrower. Major Transaction    “Major Transaction” will
be defined to include: (i) a consolidation, merger, exchange of shares,
recapitalization, reorganization, business combination or other similar event
that results in a change in control of the Borrower (i.e., current stockholders
no longer hold at least 50% of the Common Stock or no longer have the ability to
elect a majority of the Board of Directors of Borrower); (ii) a sale or transfer
of assets in one transaction or a series of related transactions for a purchase
price of more than 50% of Borrower’s enterprise value or a sale or transfer of
all or substantially all of the Borrower’s assets (an “Asset Sale”); (iii) a
purchase, tender or exchange offer made to the holders of outstanding shares of
Common Stock, such that following the completion of such purchase, tender or
exchange offer a change of control shall have occurred (i.e., current
stockholders no longer hold at least 50% of the Common Stock or no longer have
the ability to elect a majority of the Board of Directors of Borrower);



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

 

(iv) an issuance or series of issuances by the Borrower after the date of the
Warrant (other than to the Holder and its affiliates), of an aggregate number of
shares of Common Stock equal to 50% or more of the Borrower’s outstanding Common
Stock as of the date of such issuance; (v) the liquidation, bankruptcy,
insolvency, dissolution or winding-up (or the occurrence of any analogous
proceeding) affecting the Borrower; (vi) the shares of Common Stock cease to be
listed, traded or publicly quoted on the NASDAQ Global Market and are not
promptly re-listed or requoted on either the New York Stock Exchange, the NYSE
American, the NASDAQ Global Select Market or the NASDAQ Capital Market; or
(vii) the Common Stock ceases to be registered under Section 12 of the Exchange
Act.

 

In the case of a Major Transaction pursuant to clause (i) or (ii) of the
definition in which the Common Stock are converted into the right to receive
cash or other assets or in which the Company has announced its intention to
liquidate and distribute its assets to stockholders, the Holder will be entitled
to convert the Warrant into an amount of the applicable transaction
consideration equal in value to the Black-Scholes Value (as defined below) of
the Warrant upon consummation of the Major Transaction. With respect to all
other Major Transactions, the Holder will be entitled to exercise the Warrant
following the announcement or consummation of a Major Transaction for an amount
of Common Stock (valued in accordance with the Warrant) equal to the
Black-Scholes Value of the Warrant.

 

Alternatively, the Holder will also be entitled to require that the Warrant be
assumed by any successor (or its parent company) in a Major Transaction pursuant
to instruments and agreements reasonably acceptable to the Holder that (A) in
the case of a successor entity (or parent company) that has publicly traded or
quoted common stock (or equivalent equity securities), provide that the Warrant
is exercisable for the appropriate number of shares of the successor entity’s
(or parent’s) capital stock (without regard to the 9.985% Cap or any other
restriction or limitation on exercise; provided, that such instruments and
agreements shall contain a limitation on exercise comparable to the 9.985% Cap)
at an exercise price that has been adjusted to reflect the Major Transaction and
otherwise entitles the Holder to rights equivalent to the Holder’s rights under
the Warrant (e.g., registration rights and rights upon Major Transactions); or
(B) in the case of any other successor entity, provide that the Warrant shall be
exercisable for the kind and amount of securities, cash and/or other property
which a holder of the number of shares of Common Stock issuable upon exercise
immediately prior to such Major Transaction would have been entitled to receive
pursuant to such Major Transaction. For the avoidance of doubt, there shall be
no requirement that any successor in a Major Transaction have publicly traded
securities.



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

Stock Events   

The Warrant will provide for equitable and proportionate adjustment of the
Strike Price and the number of shares issuable upon exercise of the Warrant to
reflect any subdivision of outstanding Common Stock, combination of outstanding
Common Stock, reclassification or other similar transaction of such character
that shares of Common Stock shall be changed into or become exchangeable for a
larger or smaller number of shares of Common Stock (a “Stock Event”).

 

The Warrant will not contain price-based anti-dilution provisions.

Dividends    The Holder will be entitled to receive such dividends paid, and
distributions of any kind made, to the holders of Common Stock to the same
extent as if the Holder had exercised the Warrant in full (without regard to any
limitations on exercise (e.g., the 9.985% Cap) and without regard to whether or
not a sufficient number of shares are authorized and reserved to effect any such
exercise and issuance) and had held shares of Common Stock issuable upon such
exercise on the record date for the dividends and distributions. Payments under
the preceding sentence will be made concurrently with the dividend or
distribution to the holders of Common Stock. Reservation of Shares    The
Borrower will be obligated to reserve for issuance such number of authorized and
unissued shares of Common Stock (or other securities substituted therefor in
accordance with the Warrant) as shall be sufficient for the exercise of the
Warrant in full (assuming a cash exercise of the Warrant, and disregarding any
limitations on exercise (e.g., the 9.985% Cap). Registration Rights   

The Borrower and the Holder will enter into a Registration Rights Agreement (the
“Registration Rights Agreement”) upon execution of the Facilities Documentation.
Among other things the Registration Rights Agreement will provide that the
Borrower will register for resale on an initial registration statement all
Common Stock issuable upon the exercise of, or otherwise pursuant to the terms
of, the Warrant within an agreed timeframe. The Registration Rights Agreement
will also provide the Holders with customary demand (limited to two (2) demand
registrations within any 12-month period and with a minimum proceeds requirement
of $10 million) and customary piggy back registration rights, subject to
customary black-out periods and, in the event the Company conducts an
underwritten public offering, lock-up periods.

 

The Registration Rights Agreement will also include appropriate liquidated
damage provisions for failures by the Borrower to timely comply with its
obligations, similar to those contained in the Warrant.



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

Liquidated Damages   

If an “Event of Failure” (as will be defined in the Warrant) occurs, the
Borrower will agree to pay (as partial liquidated damages) to the Holder an
amount determined by reference to 15% per annum (or the maximum rate permitted
by applicable law, whichever is less) of the Black-Scholes Value of the
remaining portion of the Warrant. Such amount will be payable, at the Borrower’s
option, either (i) in cash or (ii) in shares of Common Stock (subject to the
9.985% Cap) that will be valued based on the volume weighted average price of
the shares of Common Stock on the date of such calculation in the manner further
described in the Warrant.

 

If an “Event of Default” (as will be defined in the Warrant) occurs and the
Holder delivers a notice of default under the Warrant, the Borrower will be
entitled to redeem the remaining portion of the Warrant by paying to the Holder
an amount in cash equal to the Black-Scholes Value of the remaining portion of
the Warrant in full satisfaction of its obligations thereunder. If the Borrower
does not redeem the remaining portion of the Warrant, the Holder will be
entitled to elect to exercise the remaining portion of the Warrant from time to
time for a number of shares of Common Stock (which shares shall be valued at 95%
of the volume weighted average price for the five (5) consecutive trading days
immediately prior to the date of the applicable default notice) equal to the
greater of (i) the Black-Scholes Value of the remaining unexercised portion of
the Warrant (or such portion thereof subject to such exercise) as of the date of
the default notice and (ii) the Black-Scholes Value of the remaining unexercised
portion of the Warrant (or such portion thereof subject to such exercise) on the
trading day immediately preceding the date that the shares of Common Stock in
respect of such exercise are issued to the Holder.

Black Scholes Value    “Black-Scholes Value” will be defined as the
Black-Scholes value of the Warrant or applicable portion thereof as determined
by use of the Black-Scholes Option Pricing Model using the criteria that will be
set forth in Schedule 1 to this this Term Sheet. Shareholder Rights    Other
than with respect to dividends and other distributions, the Warrant shall not
entitle the Holder, prior to the exercise of the Warrant, to rights as a
shareholder of Borrower.



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

Schedule 1

Black-Scholes Value

 

    

Calculation for Major Transactions

  

Calculation For Failure/Default Payments

Remaining Term    Number of calendar days from date of public announcement of
the Major Transaction until the last date on which the Warrant may be exercised.
   Number of calendar days from date of the Event of Failure until the last date
on which the Warrant may be exercised. Interest Rate    A risk-free interest
rate corresponding to the US$ LIBOR/Swap rate for a period equal to the
remaining term.    A risk-free interest rate corresponding to the US$ LIBOR/Swap
rate for a period equal to the remaining term. Cost to Borrow    Zero    Zero
Volatility   

If the first public announcement of the Major Transaction is made at or prior to
4:00 p.m., New York City time, the arithmetic mean of the historical volatility
for the 10, 30 and 50 trading day periods ending on the date of such first
public announcement, obtained from the HVT or similar function on Bloomberg.

 

If the first public announcement of the Major Transaction is made after 4:00
p.m., New York City time, the arithmetic mean of the historical volatility for
the 10, 30 and 50 trading day periods ending on the next succeeding trading day
following the date of such first public announcement, obtained from the HVT or
similar function on Bloomberg.

   The arithmetic mean of the historical volatility for the 10, 30 and 50
trading day periods ending on the date of such determination, obtained from the
HVT or similar function on Bloomberg.



--------------------------------------------------------------------------------

ANNEX A

SUMMARY OF TERMS AND CONDITIONS

 

Stock Price    The greater of (1) the closing price of the Common Stock on
NASDAQ, or, if that is not the principal trading market for the Common Stock,
such principal market on which the Common Stock is traded or listed (the
“Closing Market Price”) on the trading day immediately preceding the date on
which a Major Transaction is consummated, (2) the first Closing Market Price
following the first public announcement of a Major Transaction, or (3) the
Closing Market Price as of the date immediately preceding the first public
announcement of the Major Transaction.    The volume weighted average price on
the date of such calculation. Dividends    Zero.    Zero. Strike Price    The
initial Strike Price, as adjusted in accordance with the Warrant.    The initial
Strike Price, as adjusted in accordance with the Warrant.



--------------------------------------------------------------------------------

ANNEX I

CONDITIONS

The availability and initial funding of the Closing Date Loans and the
effectiveness of the Facilities Documentation shall be subject solely to the
satisfaction (or waiver in writing by the Commitment Party) of the following
conditions and the conditions in Section 2 of the Commitment Letter. Capitalized
terms used but not otherwise defined herein have the meanings assigned to such
terms in the Commitment Letter (or, if not defined therein, in Annex A thereto)
to which this Annex I is attached.

1. The definitive facility agreement evidencing the Facilities (the “Facility
Agreement”), the Warrants, the Registration Rights Agreement, the Shares,
shareholder waivers and consents, promissory notes, disbursement letter (and
funds flow), schedules, exhibits and the other documents and certificates
executed or delivered in connection therewith (collectively, the “Facilities
Documentation”), which (a) shall be consistent, in each case, with the
Commitment Letter and the Term Sheet Summary, (b) shall give due regard to any
similar documentation for similar facilities used for other similarly situated
borrower clients of the Agent and the Lenders, (c) shall otherwise be
satisfactory to the Agent, the Lenders and the Borrower and (d) shall have been
executed and delivered by the Borrower and each other Loan Party party thereto
to the Agent and the Lenders. The Agent and the Lenders shall have received
(i) executed legal opinions and resolutions in form and substance reasonably
satisfactory to the Agent and the Lenders, (ii) lien searches in the
jurisdiction of organization (and at the location of the chief executive office,
where applicable and appropriate) of the Borrower and each Guarantor, (iii) a
certificate of the chief financial officer (or other officer with reasonably
equivalent responsibilities) of the Borrower in the form attached as Exhibit A
hereto, certifying that the Borrower and its subsidiaries, taken as a whole,
after giving effect to the consummation of the Acquisition and the other
Transactions and the incurrence of the Closing Date Loans, are solvent,
(iv) customary officer’s and secretary’s certificates attaching the
organizational documents of the Borrower and each Guarantor, (v) payoff
documents and lien terminations and (vi) documents (including, without
limitation insurance certificates and UCC-1 financing statements) effecting the
requirements of clause 8 of this Annex I (subject to the limitations set forth
therein). The perfection actions mentioned in Section 2 of the Commitment Letter
shall have been performed.

2. The Specified Acquisition Agreement Representations shall be true and correct
to the extent required by the Certain Funds Provision.

3. The Specified Representations shall be true and correct in all material
respects (unless such Specified Representations are already subject to
materiality, and in such event, in all respects) as of the Closing Date or, to
the extent any such Specified Representation specifically relates to an earlier
date, as of such earlier date.

4. The Borrower shall be in compliance with all of the covenants set forth in
Section 3 of the Commitment Letter, in all material respects (unless such
covenants are already subject to materiality, and in such event, in all
respects).

5. Substantially concurrently with the execution and delivery of the Facilities
Documentation, the Acquisition shall be consummated in accordance with the terms
of that certain Purchase and Sale Agreement, dated as of the date of the
Commitment Letter, by and between the Borrower and the Seller Parent, and the
schedules and exhibits thereto, each in the form that was delivered to Katten
Muchin Rosenman LLP on November 28, 2017 at 8:26 p.m. (New York time), and all
conditions therein shall have been satisfied (without giving effect to any
waiver thereof) as of such time, but, in each case, without giving effect to
(a) any amendments, modifications or supplements thereof or (b) waivers or
consents (including, for the avoidance of doubt, waivers or consents to
deviations of any of the conditions

 

CONDITIONS

ANNEX I – PAGE 1



--------------------------------------------------------------------------------

set forth in Section 10.1 or 10.3 of the Purchase and Sale Agreement) thereunder
by the Borrower or its affiliates (but not, for the avoidance of doubt, the
Seller and its affiliates), in the case of each of clauses (a) and (b) above in
this Section 5, that are materially adverse to the interests of the Agent and
the Lenders and that have not been consented to in writing (such consent not to
be unreasonably withheld) by the Agent and the Lenders; it being understood that
any change in (i) the purchase price (other than (A) an increase funded solely
by equity of the existing direct and indirect equity holders of the Borrower and
(B) a decrease in the purchase price so long as 100% of such reduction is
allocated to reduce (y) first, the Closing Date Loans and (z) then, the DDTL
Facility) and (ii) the definition of “Material Adverse Effect”, in each case, in
such Purchase and Sale Agreement shall be deemed materially adverse to the
interests of the Agent and the Lenders.

6. Since the date of the Acquisition Agreement, no change, effect, development,
circumstance, condition or occurrence shall have occurred which has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (as defined in the Acquisition Agreement on the date hereof).

7. On the Closing Date, after giving effect to the funding of the Closing Date
Loans, none of the Borrower nor any of its Subsidiaries shall have any third
party indebtedness for borrowed money other than the Loan Facility, the
Revolving Facility and indebtedness permitted under the Facilities
Documentation; provided that no indebtedness for borrowed money shall be senior
or pari passu with to the Senior Credit Facility (other than the Revolving
Facility in accordance with the terms of the Term Sheet Summary and the
Facilities Documentation) without the written consent of the Agent.

8. All actions necessary to establish that the Agent (for the benefit of itself,
the Lenders and the other secured parties under the Facilities Documentation)
will have perfected first priority security interests (subject to certain to be
agreed liens permitted under the Facilities Documentation, including the liens
with respect to the Revolving Facility pursuant to the terms of the Term Sheet
Summary and the Facilities Documentation) in the Collateral under the Facilities
shall have been taken; provided, however, that, the condition in this paragraph
7 shall be subject in all respects to the Certain Funds Provision.

9. All expenses and fees required to be paid on the Closing Date pursuant to the
Commitment Letter (including, without limitation, the Term Sheet Summary) shall
have been paid in cash (which amounts may be offset against the proceeds of the
Loan Facility); provided that, in the case of expenses only, to the extent
invoiced at least two (2) business days prior to the Closing Date.

10. The Lenders shall have received at least five (5) business days prior to the
Closing Date all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, that has
been reasonably requested by the Agent or any Lender at least ten (10) days in
advance of the Closing Date.

11. The shareholders of the Borrower shall have approved the issuance of all of
the shares of Common Stock being issued in the Acquisition and to the Lenders
(including all of the shares underlying the Warrants) and any other person or
entity providing equity financing in connection with the Acquisition for
purposes of satisfying the NASDAQ listing requirement.

12. The Closing Date Loans shall have been requested in a writing by the
Borrower to the Agent and the Lenders at least fifteen (15) calendar days prior
to the Closing Date pursuant to a borrowing notice that is in form reasonably
acceptable to the Agent and the Lenders, which notice may be revoked in writing
by the Borrower at any time, it being understood that such notice may provide
that the Closing Date may occur on or after a date certain (within a range of
reasonably estimated dates), rather than specifying a Closing Date.

 

CONDITIONS

ANNEX I – PAGE 2



--------------------------------------------------------------------------------

13. Solely to the extent the Revolving Facility will be outstanding on, or as
of, the Closing Date, then the Intercreditor Agreement (and, solely to the
extent such documentation evidencing the Revolving Facility was not reasonably
approved by the Commitment Party at the closing of the Revolving Facility
(which, for the avoidance of doubt, shall permit the Transactions and the other
transactions contemplated by the Commitment Letter, the Facilities Documentation
and the Acquisition Agreement), such documentation evidencing the Revolving
Facility) shall be in form and substance reasonably satisfactory to the Agent
and the Lenders.

 

CONDITIONS

ANNEX I – PAGE 3



--------------------------------------------------------------------------------

Exhibit A to Annex I

FORM OF SOLVENCY CERTIFICATE

                     , 20    

This Solvency Certificate (this “Certificate”) is being executed and delivered
pursuant to Section [    ] of the Facility Agreement, dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Facility Agreement”), by and among Melinta
Therapeutics, Inc., a Delaware corporation (the “Borrower”), the other [“Loan
Parties”] party thereto (together with the Borrower, the “Loan Parties”), the
“Lenders” party thereto (the “Lenders”) and Deerfield Private Design Fund IV,
L.P., as collateral agent for itself, the Lenders and the other [Secured
Parties] (in such capacity, “Agent”). Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Facility Agreement.

The undersigned, solely in such undersigned’s capacity as [Chief Financial
Officer/title of equivalent officer] of the Borrower, and not individually,
hereby certifies to Agent and the Lenders, on behalf of the Loan Parties and
their subsidiaries, as follows:

1. The undersigned is familiar with the business and financial position of the
Loan Parties and their subsidiaries. In reaching the conclusions set forth in
this Certificate, the undersigned has made, or has caused to be made under such
undersigned’s supervision, such other examinations, investigations and inquiries
as is reasonable and necessary to enable the undersigned to express an informed
opinion as to the matters referred to herein, having taken into account the
nature of the particular business anticipated to be conducted by the Loan
Parties and their subsidiaries after consummation of the transactions
contemplated by the Facility Agreement.

2. Both before and immediately after giving effect to (a) the [Facilities], (b)
the consummation of [Acquisition], the other [Transactions] and the other
transactions contemplated by the Facility Agreement to occur on the date hereof,
(c) the application of the proceeds of the [Loans] made on the date hereof to or
as directed by the Borrower and (d) the payment of all estimated legal,
accounting and other fees and expenses in connection with the foregoing, the
following is true with respect to the Loan Parties and their subsidiaries, taken
as a whole, as of the date hereof:

 

  (A) the present fair salable value of the assets of the Loan Parties and their
subsidiaries, taken as a whole (determined on a going concern basis), is greater
than (i) the total amount of debts and liabilities (including subordinated,
contingent and un-liquidated liabilities) of the Loan Parties and their
subsidiaries, taken as a whole and (ii) the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities as such debts and liabilities become absolute and matured;

 

SOLVENCY CERTIFICATE

EXHIBIT A TO ANNEX I – PAGE 1



--------------------------------------------------------------------------------

  (B) the Loan Parties and their subsidiaries, taken as a whole, are able to pay
all debts and liabilities (including subordinated, contingent and un-liquidated
liabilities) as such debts and liabilities become absolute and matured; and

 

  (C) the Loan Parties and their subsidiaries, taken as a whole, do not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the date hereof.

For purposes of this Certificate, in computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

[Remainder of Page Intentionally Left Blank]

 

SOLVENCY CERTIFICATE

EXHIBIT A TO ANNEX I – PAGE 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate on the date first written
above.

 

By:  

 

  Name: [•]   Title: [Chief Financial Officer/equivalent officer]

 

SOLVENCY CERTIFICATE

EXHIBIT A TO ANNEX I – PAGE 3